NORTHCUTT, Acting Chief Judge.
Denley Bodkin disputes the circuit court’s nonfinal orders awarding the former husband temporary custody of the parties’ children (case no. 2D00-2443) and granting his motion to establish child support (case no. 2D00-2754).
We lack jurisdiction to review the nonfi-nal order regarding temporary custody because the appeal was untimely. Ms. Bodkin filed her appeal more than thirty days after the nonfinal order was rendered. A motion for rehearing of a nonfinal order does not suspend the date of rendition of such an order. Dep’t of Highway Safety and Motor Vehicles v. Bond, 696 So.2d 949 (Fla. 5th DCA 1997). Accordingly, we dismiss the appeal in case number 2D00-2443.
Ms. Bodkin has not provided a record to support her argument that the circuit court erred in its award of child support in case number 2D00-2754. Without an adequate record of the proceedings below, she cannot demonstrate reversible error. See *848Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150 (Fla.1979). In this circumstance, the appellate court is compelled to affirm.
GREEN, J., and CAMPBELL, MONTEREY (Senior) Judge, Concur.